On Rehearing.
After our former opinion of June 18, 1919, was handed down the plaintiff moved for a rehearing, and on October 21, 1919, further argument was invited “as to the meaning of the provisions of chapter 469 of the Acts and Resolves of Massachusetts of 1907 and their application to and effect upon the provisions of the leases in question in *958this action.” Since then additional briefs have been filed and arguments had.
The plaintiff bases its right to recover for the use of its machines upon what is called the factory output provision, the terms of which are stated in paragraphs 8, 9, and 10 of the leases. Under it the lessee is required to pay for the use of a machine a certain sum “in respect to each pair of welted boots, shoes or other foot wear or portions thereof, manufactured or prepared by or for him which shall have been welted in' whole or in part or the soles of which shall have been in whole or in part attached to welts by the use of any welting or stitching or sewing machinery, a'nd in respect to each pair of 'turned’ boots, shoes or other footwear, or portions thereof, manufactured or prepared by or for him, tire soles of which have been sewed or attached to their uppers in whole or in part by the use of any sewing or stitching machinery.” It was provided, however, that in case the lessee had paid the amount set out in the schedule of payments of a given lease in respect to any pair of boots, shoes, or other footwear, then he should be relieved from paying under any other of its leases in respect to that pair of boots, shoes, or other footwear. In other words) a lessee is required to pay for the use of a given machine royalties based on his entire output even though the leased machine is incapable of performing the work required for the output, but may have other machines from the plaintiff to perform this additional work without increased expense. He may, if he desires, upon 30 days’ notice and the payment of $150, cancel his lease; but if he does not cancel the lease and obtains the additional machines elsewhere he subjects himself to paying the plaintiff on the output of -the mill for the use of its machine, as well as paying for the use of machines obtained elsewhere to perform the additional work.
The question therefore is whether the factory output provision amounts to a condition or provision that the lessee “shall not buy, lease or use- machinery * * * of any person, firm, corporation or association other than” the lessor within the meaning of section 1 of chapter 469 of the Acts and Resolves of Massachusetts of 1907.
[4] It is plain that the operative effect of this undertaking is to induce the defendant to take the necessary additional machines from the plaintiff and to refrain from taking them from others; but it is not in terms an agreement or undertaking that it will do so, and we cannot say, as matter of law, that the burden imposed is so great that the parties must have understood that the lessee was not to obtain machines from others. The Massachusetts act is a penal statute and is to be strictly construed, and so construed it contemplates that a lease, in order to be within its provisions, shall be made upon the condition or agreement that the lessee shall not buy, lease, or use the machinery of others. As the output clause does not in terms impose such a condition or agreement, and the answer does not allege facts showing such to' be its legal and necessary effect, we cannot say that under it a lessee is required to procure machines only from the plaintiff.
Whether the leases contain other provisions in violation of the act we are not called upon to consider, as this is the only provision relied *959upon, and the Massachusetts act renders leases void only to the extent that the terms or conditions thereof violate the provisions of the act.
As it is not alleged in the answer that the burden imposed by the output clause is so great as to require the defendant to obtain all its machines from the plaintiff, it may be accorded an opportunity to amend its answer in this respect, if it so desires; otherwise judgment should be entered for the plaintiff.
Our previous order in this case is modified to read as follows:
The judgment of the District Court is vacated, and the case is remanded to that court for further proceedings not inconsistent with this opinion, with costs to the defendant in error.